Sykes, P. J.,
delivered the opinion of the court.
The appellee alleges in its bill: That E. C. Hinton, deceased, a son of the defendant Nathaniel Hinton, was killed while in the employ of the complainant company. That shortly after his death the defendant T. Weber Wilson, an attorney at law, informed complainant by letter that he had been'employed by the father of the deceased and his folks to represent them in a suit for the killing of the son, that he had an assignment from these people and wished to know if it desired to take the matter up before the institution of a suit. That at the time of the death of E. C. Hinton, who was a minor, he left surviving him his father, mother, and a brother and sister who Avere minors. That after receiving this notice from Mr. Wilson, it was agreed between them to compromise this matter for the sum of three thousand five hundred dollars, in pursuance of Avhich a draft for this amount Avas delivered to Mr. Wilson as attorney and a release was signed by him in full settlement of all damages for the death of this boy. That the defendant Watkins took out letters of administration and sued for and recovered a judgment against,the complainant for fifteen hundred dollars for the death of this boy. The complainant therefore alleges that he has twice paid damages for the death of this boy, once to Wilson as attorney and the other time as required by a judgment of the circuit court. The bill prays that the defendant Watkins discover under oath Iioav much money he now holds by virtue of his office of administrator as a result of this judgment that should be paid to the defendant Nathaniel Hinton; and that Wilson and Nathaniel Hinton discover on oath how much money they have received out of the three thousand five hundred dollars paid Wilson and not disbursed to other members of the family than Nathaniel Hinton; and that on final hearing the court decree that they hold this money in trust and be required to pay the same to the complainant and *147that it recover of them a sum sufficient to make it whole from all damages, etc. The exhibits to this hill are: A letter from Wilson as attorney which states in effect that he represents Nathaniel Hinton and his folks in their claim against the complainant. That he had an assignment from them. The draft in payment of the three thousand five hundred dollars to Wilson and the release signed by Wilson as attorney for Nathaniel Hinton are also exhibits. The other exhibits are the summons, pleadings, and judgment of the circuit court in the suit of the administrator Watkins against the complainant company. These exhibits show that the complainant lumber company Avas served Avith a summons in the suit of the administrator the day before it perfected its settlement with Wilson.
In the suit in the circuit count, the defendant lumber company pleaded the general issue and also, filed a special plea of accord and satisfaction. It set out in detail its agreement of settlement and settlement Avith Nathaniel Hinton for himself and family. It also filed a plea of release setting out in full the settlement consummated with the attorney Wilson and making a copy of the release an exhibit to this plea. It also filed another special plea, in Avhich it alleged the settlement with Nathaniel Hinton and his attorney, Wilson, and further alleged that Wilson held an interest by assignment in the cause of action and was not made a party plaintiff to the suit. Demurrers were sustained to the first two special pleas. The record fails to show any action of the court upon the third special plea. A judgment based upon the verdict of the jury for one thousand five hundred dollars then appears, from Avhich judgment no appeal Avas prosecuted to this court.
The defendant Watkins answered the bill. A decree pro ronfesso was taken against Nathaniel Hinton. The defendant Wilson demurred to the bill, his ground of demurrer being that there Avas no equity in the bill. This demurrer Avas overruled, and an appeal granted to this court to settle the principles of the cause.
*148The appellant relies upon two equitable maxims: First, “He ay ho seeks equity must do equity.” Hecond, “ITe Avho comes into equity must come with clean hands.”
The argument, in brief, is that, the lumber company should have notified Wilson and Nathaniel Hinton of the pendency of the suit, and that it should have offered to restore the status quo before the trial of the case by returning the release and demanding back its money. That Wilson had a property interest in this claim by virtue of an assignment to him from Nathaniel Hinton. From this record we are not informed Avhether Wilson holds an assignment to this claim from Nathaniel Hinton or any one. We note in his letter to the lumber company that he so states. We also note in the third special plea to the suit in the circuit court that such an assignment Avas pleaded. The bill does not affirmatively allege such fact, and from this record Ave cannot say that Wilson has such assignment.
Neither do we think that the complainant is precluded by either of these equitable maxims from maintaining this bill. The beginning of the negotiations Avith Mr. Wilson Avhich lead up to the settlement Avith him, as shown by this record, is his letter in Avhich he states that he represents Nathaniel Hinton and his folks and has an assignment from them to this claim. The lumber company, under this letter, therefore, had a perfect right to negotiate with Wilson in making this settlement, and had a right to rely upon the statements in that letter in making a settlement AAdth him. In the suit of the administrator the defendant company relied upon this settlement and release as a defense. It set it up in every possible Avay that it could in its special pleas. It evidently had no intention of trying to repudiate this settlement, but, on the contrary, it did Avhat it could to'maintain and sustain it. The attention of the court was especially directed to it in three special, plea’s. It OAved nothing further to the defendants Nathaniel Hinton and T. Weber Wilson than to plead this settlement and release. These pleas were held for naught by the court. Neither did it ovve the defendants in this case any *149duty to appeal from the judgment of the circuit court to this court, but had a right to rely upon that judgment and pay the same to the administrator. From the bill and exhibits it is plain that this settlement was made under a mistake of fact, namely, upon the mistaken idea that Wilson as an attorney was authorized to settle this claim in full for three thousand five hundred dollars.
The circuit court has adjudicated that this Avas not a valid settlement. The loAver court Avas correct in overruling the demurrer. .Affirmed and remanded, Avith leave to defendant Wilson to ansAver the bill of complaint within thirty days after the mandate of this court has been filed in the office of the chancery clerk.

Affirmed and remanded.